Exhibit 10.1

FORBEARANCE AGREEMENT


This FORBEARANCE AGREEMENT (this "Agreement"), dated as of August 20, 2015, is
by and between Essex Crane Rental Corp., a Delaware limited liability company
("Borrower") and Wells Fargo Capital Finance, LLC, in its capacity as agent
under the Credit Agreement defined below ("Agent"), and all Lenders under such
Credit Agreement.


R E C I T A L S:
WHEREAS, Agent, Lenders, Borrower, and Essex Holdings, LLC, a Delaware Limited
Liability Company ("Parent"; together with Borrower, collectively, "Loan
Parties") have entered into certain financing arrangements pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of May 13, 2014
(as amended, supplemented, extended, renewed, restated, replaced, or otherwise
modified, the "Credit Agreement");
WHEREAS, as of the date hereof, Events of Default under the Credit Agreement and
the other Loan Documents have occurred and are continuing or are expected to
occur and be continuing;
WHEREAS, Loan Parties have requested that, subject to the terms and conditions
of this Agreement, Agent and Lenders forbear from exercising their rights as a
result of such Events of Default, and that Lenders agree to provide further
Loans and other financial accommodations to Loan Parties notwithstanding such
Events of Default; and
WHEREAS, Agent and Lenders are willing to agree to forbear from exercising
certain of their rights and remedies and provide certain further Loans and other
financial accommodations to Borrower solely for the period and on the terms and
conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties, and covenants contained herein, the parties hereto agree
as follows:
SECTION 1. DEFINITIONS


1.1    Interpretation. All capitalized terms used herein (including the recitals
hereto) will have the respective meanings ascribed thereto in the Credit
Agreement unless otherwise defined herein. The foregoing recitals, together with
all exhibits attached hereto, are incorporated by this reference and made a part
of this Agreement. Unless otherwise provided herein, all section and exhibit
references herein are to the corresponding sections and exhibits of this
Agreement.


1.2    Additional Definitions. As used herein, the following terms will have the
respective meanings given to them below:
(a)"Existing Defaults" means, collectively, the Events of Default identified on
Exhibit A hereto.
(b)"Forbearance Period" means the period commencing on the date hereof and
ending on the date which is the earliest of (i) September 11, 2015, (ii) upon
written notice from and at the election of Agent, the occurrence or existence of
any Event of Default, other than the Existing Defaults, or (iii) the occurrence
of any Termination Event.
(c)"Termination Event" means (i) the initiation of any action by any Loan Party
or any Releasing Party (as defined herein) to invalidate or limit the
enforceability of any of the acknowledgments set forth in Section 2, the release
set forth in Section 7.6 or the covenant not to sue set forth in Section 7.7 or
(ii) the occurrence of an Event of Default under Sections 8.4 or 8.5 of the
Credit Agreement.


SECTION 2. ACKNOWLEDGMENTS


2.1    Acknowledgment of Obligations. Each Loan Party hereby acknowledges,
confirms, and agrees that as of the close of business on August 19, 2015:
(a) Borrower is indebted to the Revolving Lenders in respect of the Revolving
Loans in the principal amount of $120,690,227.12, (b) Borrower is indebted to
the Term Lenders in respect of the Term Loan in the principal amount of
$30,000,000.00, and (c) Borrower is indebted to Issuing Bank in respect of the
Letter of Credit Usage in the principal amount of $24,630.00. Each Loan Party
hereby acknowledges, confirms, and agrees that all such Obligations (of which
not less than $31,837,612.43 constituted an Overadvance as of the close of
business on August 19, 2015, but calculated using Collateral values reported by
Borrower as of July 31, 2015, the "Existing Overadvance"), together with
interest accrued and accruing thereon, and all fees, costs, expenses, and other
charges now or hereafter payable to Agent or Lenders, in each case in accordance
with the terms of the Loan Documents, are unconditionally owing by each Loan
Party, without offset, defense, or counterclaim of any kind, nature, or
description whatsoever.




--------------------------------------------------------------------------------

Exhibit 10.1

2.2    Acknowledgment of Security Interests. Each Loan Party hereby
acknowledges, confirms, and agrees that Agent has, and will continue to have,
valid, enforceable, and perfected first-priority continuing liens upon and
security interests in the Collateral heretofore granted to Agent, for the
benefit of Agent and Lenders, pursuant to the Guaranty and Security Agreement
and the other Loan Documents or otherwise granted to or held by Agent, for the
benefit of Agent and Lenders.


2.3    Binding Effect of Documents. Each Loan Party hereby acknowledges,
confirms and agrees that: (a) this Agreement constitutes a Loan Document;
(b) each of the Credit Agreement and the other Loan Documents to which it is a
party has been duly executed and delivered to Agent by Borrower, and each is and
will remain in full force and effect as of the date hereof except as modified
pursuant hereto; (c) the agreements and obligations of such Loan Party contained
in such documents and in this Agreement constitute legal, valid, and binding
Obligations, enforceable in accordance with their respective terms, and such
Loan Party has no valid defense to the enforcement of such Obligations;
(d) Agent and Lenders are and will be entitled to the rights, remedies, and
benefits provided for under the Credit Agreement and the other Loan Documents
and applicable law; and (e) during the Forbearance Period, such Loan Party shall
comply with all limitations, restrictions, or prohibitions that would otherwise
be effective or applicable under the Credit Agreement or any of the other Loan
Documents during the continuance of any Event of Default, and except to the
extent expressly provided otherwise in this Agreement, any right or action of
such Loan Party set forth in the Credit Agreement or the other Loan Documents
that is conditioned on the absence of any Event of Default may not be exercised
or taken as a result of the Existing Defaults.


SECTION 3. FORBEARANCE IN RESPECT OF EXISTING DEFAULTS


3.1    Acknowledgment of Default. Each Loan Party hereby acknowledges and agrees
that the Existing Defaults have occurred and are continuing (or are expected to
occur and be continuing), each of which constitutes (or will constitute) an
Event of Default and entitles Agent and Lenders to exercise their respective
rights and remedies under the Credit Agreement and the other Loan Documents,
applicable law, or otherwise. Each Loan Party represents and warrants that as of
the date hereof, no Events of Default exist other than the Existing Defaults.
Each Loan Party hereby acknowledges and agrees that Agent and Lenders have the
exercisable right to declare the Obligations to be immediately due and payable
under the terms of the Credit Agreement and the other Loan Documents based on
the Existing Defaults. Each Loan Party acknowledges that, immediately prior to
the effectiveness of this Agreement, Revolving Lenders are no longer obligated
to make any further Revolving Loans as a result of the Existing Defaults.


3.2    Forbearance.


(a)In reliance upon the representations, warranties, and covenants of Loan
Parties contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Agent and Lenders agree to forbear during the Forbearance Period from exercising
their respective rights and remedies under the Credit Agreement, other Loan
Documents, and applicable law in respect of the Existing Defaults.
(b)Upon the expiration or termination of the Forbearance Period, the agreement
of Agent and Lenders to forbear will automatically and without further action
terminate and be of no force and effect, it being expressly agreed that the
effect of such termination will be to permit Agent and Lenders to exercise
immediately all rights and remedies under the Credit Agreement and the other
Loan Documents and applicable law, including, but not limited to, (i) ceasing to
make any further Revolving Loans or issuing any further Letters of Credit and
(ii) accelerating all of the Obligations under the Credit Agreement and the
other Loan Documents, in all events, without any further notice to Loan Parties,
passage of time, or forbearance of any kind.


3.3    No Waivers; Reservation of Rights.


(a)    Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether the same or similar to the Existing Defaults or otherwise), and Agent
and Lenders have not agreed to forbear with respect to any of their rights or
remedies concerning any Events of Default (other than, during the Forbearance
Period, the Existing Defaults to the extent expressly set forth herein)
occurring at any time.
(b)    Subject to Section 3.2 above (solely with respect to the Existing
Defaults), Agent and Lenders reserve the right, in their discretion, to exercise
any or all of their rights and remedies under the Credit Agreement and the other
Loan Documents as a result of any other Events of Default occurring at any time.
Agent and Lenders have not waived any of such rights or remedies, and nothing in
this Agreement, and no delay on their part in exercising any such rights or
remedies, may or will be construed as a waiver of any such rights or remedies.


3.4    Additional Events of Default. The parties hereto acknowledge, confirm,
and agree that any misrepresentation by any Loan Party, or any failure of any
Loan Party to comply with the covenants, conditions and agreements contained in
this




--------------------------------------------------------------------------------

Exhibit 10.1

Agreement will constitute an immediate default under this Agreement and an
immediate Event of Default under the Credit Agreement and the other Loan
Documents. Notwithstanding the existence of the Forbearance Period, in the event
that any Person, other than Agent or Lenders, at any time exercises for any
reason (including, without limitation, by reason of any Existing Defaults, any
other present or future Event of Default, or otherwise) any of its rights or
remedies against any Loan Party or any other obligor providing credit support
for the Obligations, or against any Loan Party's or such other obligor's
properties or assets, in each case, of the type that would constitute an Event
of Default under the terms and provisions of the Credit Agreement and the other
Loan Documents, then such occurrence shall also be deemed to constitute an
immediate Event of Default hereunder and under the Credit Agreement and the
other Loan Documents.


SECTION 4. CERTAIN AGREEMENTS AND COVENANTS


4.1    Forbearance Period Revolving Loans. Notwithstanding anything to the
contrary, each Loan Party acknowledges and agrees that, during the Forbearance
Period, Borrower shall only be entitled to request, the Revolving Lenders agree
to make, and the Term Lenders consent to the Revolving Lenders making,
additional Revolving Loans (a) to the extent necessary to enable Borrower to pay
the expenses set forth in the budget attached hereto as Exhibit C (the "Budget")
as and when such expenses are due and payable, and (b) to the extent the
aggregate Overadvance under the Credit Agreement does not exceed an amount equal
to the Existing Overadvance plus $500,000 (after giving effect to each such
advance of Revolving Loans, but determined without regard to the Term Loan
interest subject to Section 4.5 of this Agreement).


4.2    Borrower's Financial Advisor.


(a)Borrower has retained and engaged Carl Marks Advisory Group LLC as its
financial advisor (the "Financial Advisor"), and at all times during the
Forbearance Period shall continue to retain and engage the Financial Advisor, on
terms and conditions acceptable to Agent in its Permitted Discretion, to advise
and assist Borrower in connection with its current financial and operational
performance and strategic planning (including, without limitation, the
preparation and updating of projections).
(b)Borrower shall cause the Financial Advisor to provide Agent, Lenders, and the
Agent-Related Persons with such information and reports, and, upon reasonable
prior notice to both Borrower and Financial Consultant, to make itself available
for discussions with Agent and Lenders during normal business hours, regarding
Borrower and its financial conditions, businesses, assets, liabilities,
prospects (including, without limitation, as to repayment of the Obligations),
restructuring efforts, and strategic transactions, all as Agent and Lenders may
reasonably request from time to time. Borrower may participate in such
discussions at the times designated by Agent, Lenders, and Agent-Related Persons
pursuant to the immediately preceding sentence, provided that Borrower’s failure
to elect to do so shall not prevent the Agent, Lenders and Agent-Related Persons
from proceeding with such discussions.
(c)All fees and expenses of the Financial Advisor shall be solely the
responsibility of Borrower, and in no event shall Agent or Lenders have any
liability or responsibility with respect to the Financial Advisor (including,
without limitation, as to the payment of Financial Advisor's fees or expenses),
and Agent and Lenders shall not have any obligation or liability to Borrower,
the Financial Advisor or any other Person by reason of any acts or omissions of
the Financial Advisor.


4.3    Updated Cash Flow Forecast. On or before September 4, 2015, Borrower will
deliver to Agent, in form and substance acceptable to Agent in its Permitted
Discretion, a rolling, 13-week cash flow forecast (including, without
limitation, projected expenses, revenues, collections, and loan balances) of
Borrower and its Subsidiaries, on a consolidated and consolidating basis,
prepared and approved by Borrower's management in consultation with Financial
Advisor.


4.4    Restricted Payments; Affiliate Transactions. Notwithstanding anything in
the Credit Agreement or any other Loan Documents to the contrary, during the
Forbearance Period, Borrower will not make or agree to make any Restricted
Payment other than as set forth in the Budget.


4.5    Application of Payments and Proceeds. Notwithstanding anything to the
contrary, Borrower has requested, and Agent and the Lenders hereby agree solely
during the Forbearance Period, that no payments or proceeds of Collateral
received by Agent in respect of the Obligations shall be applied to the Term
Loans or interest accruing thereon, or to the portion of default interest or
Letter of Credit fees accruing on the Revolving Loans and Letters of Credit
under Section 2.6(c) of the Credit Agreement.


4.6    Collateral Questionnaire. Within thirty (30) days of the date hereof,
Borrower will deliver to Agent a collateral questionnaire, in form and substance
acceptable to Agent, verifying collateral information (including, but not
limited to, information on collateral locations, owned real property, deposit
accounts, and corporate structure changes), substantially in the form attached
hereto as Exhibit D.








--------------------------------------------------------------------------------

Exhibit 10.1

SECTION 5: REPRESENTATIONS AND WARRANTIES


Each Loan Party hereby represents, warrants and covenants as follows:
5.1    Representations in the Credit Agreement and the Other Loan Documents.
Each of the representations and warranties made by or on behalf of any Loan
Party to Agent or any Lender in the Credit Agreement or any of the other Loan
Documents was true and correct in all material respects when made, and is,
except (a) for the Existing Defaults (or the facts and circumstances resulting
therein), (b) to the extent updated by amended and restated disclosure schedules
provided to the Agent and certified by an officer of Borrower, or (c) to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date, true and correct in
all material respects on and as of the date of this Agreement with the same full
force and effect as if each of such representations and warranties had been made
by such Loan Party on the date hereof and in this Agreement; provided, that all
such foregoing materiality modifiers shall not apply in respect of those
representations and warranties that by their terms are subject to conditions of
materiality under the Credit Agreement.


5.2    Binding Effect of Documents. This Agreement has been duly authorized,
executed, and delivered to Agent and Lenders by each Loan Party, is enforceable
in accordance with its terms, and is in full force and effect.


5.3    No Conflict. The execution, delivery, and performance of this Agreement
by Loan Parties will not violate any requirement of law or contractual
obligation of any Loan Party where any such violation could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of
their properties or revenues (other than Lien of Agent or Permitted Liens).


SECTION 6. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT


Unless otherwise specified herein, the terms and provisions of this Agreement
will be effective immediately upon satisfaction or existence of all of the
following conditions:
(a)Agent's receipt of this Agreement, duly authorized, executed and delivered by
all Lenders and Borrower;
(b)Borrower's reimbursement of all costs and expenses of Agent and Lenders
reimbursable pursuant to the terms of the Loan Documents, incurred and invoiced
on or prior to the closing date of this Agreement;
(c)Agent's receipt from Parent of a duly executed and delivered Consent and
Reaffirmation in the form as attached as Exhibit B;
(d)Agent's receipt from each Loan Party of evidence of their respective
corporate authority to execute, deliver, and perform their respective
obligations under this Agreement and all other agreements and documents executed
in connection therewith; and
(e)No Default or Event of Default (other than the Existing Defaults) shall have
occurred and be continuing.


SECTION 7. MISCELLANEOUS


7.1    Continuing Effect of Loan Documents. Except as modified pursuant hereto,
no other changes or modifications to the Credit Agreement or any other Loan
Document are intended or implied by this Agreement and in all other respects the
Credit Agreement and the other Loan Documents hereby are ratified, restated, and
confirmed by all parties hereto as of the date hereof. To the extent of any
conflict between the terms of this Agreement, the Credit Agreement, and the
other Loan Documents, the terms of this Agreement will govern and control. The
Credit Agreement and this Agreement will be read and construed as one agreement.


7.2    Costs and Expenses. Borrower reaffirms and acknowledges its obligations
to pay Lender Group Expenses pursuant to Section 2.5 of the Credit Agreement,
including, without limitation, all fees, costs, and expenses incurred by Agent
in connection with the preparation, negotiation, execution, delivery, or
enforcement of this Agreement.


7.3    Further Assurances. At Borrower's expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or reasonably requested by Agent to effectuate the provisions
and purposes of this Agreement.


7.4    Successors and Assigns; No Third-Party Beneficiaries. This Agreement will
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. No Person other than the parties hereto, and
in the case of Section 7.6 and Section 7.7 hereof, the Releasees, shall have any
rights hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Section 7.6 and
Section 7.7 are hereby expressly disclaimed.




--------------------------------------------------------------------------------

Exhibit 10.1



7.5    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants, and releases of Loan Parties made in
this Agreement or any other document furnished in connection with this Agreement
will survive the execution and delivery of this Agreement and the Forbearance
Period, and no investigation by Agent or any Lender, or any closing, will affect
the representations and warranties or the right of Agent and Lenders to rely
upon them.


7.6    Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Loan Party, on behalf of itself and its successors
and assigns, and its present and former members, managers, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives, and other representatives
(Loan Parties and all such other Persons being hereinafter referred to
collectively as the "Releasing Parties" and individually as a "Releasing
Party"), hereby absolutely, unconditionally, and irrevocably releases, remises,
and forever discharges Agent, each Lender, and each of their respective
successors and assigns, and their respective present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives, and other
representatives (Agent, Lenders, and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from any and all demands, actions, causes of action, suits, damages, and
any and all other claims, counterclaims, defenses, rights of set‑off, demands,
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have, or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause, or thing whatsoever which arises at any time on or
prior to the date of this Agreement for or on account of, in relation to, or in
any way in connection with this Agreement, the Credit Agreement, any of the
other Loan Documents, or any of the transactions hereunder or thereunder.
(b)Each Loan Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Claim and may
be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release.
(c)Each Loan Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above.


7.7    Covenant Not to Sue. Each Loan Party hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding, or otherwise) any
Releasee on the basis of any Claim released, remised, and discharged by any
Releasing Party pursuant to Section 7.6 above. If any Releasing Party violates
the foregoing covenant, each Loan Party, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.


7.8    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.


7.9    Reviewed by Attorneys. Each Loan Party represents and warrants to Agent
and Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement; (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as any Loan Party may wish; and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress,
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.


7.10    Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest, or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest, or other consideration will be revived and continue as if such
payment, interest, or other consideration had not been received by Agent or such
Lender, and Loan Parties will be liable to, and will indemnify, defend, and hold
Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged. The provisions of this Section will survive repayment
of the Obligations or any termination of the Credit Agreement or any other Loan
Document.




--------------------------------------------------------------------------------

Exhibit 10.1



7.11    Tolling of Statute of Limitations. Each and every statute of limitations
or other applicable law, rule, or regulation governing the time by which Agent
must commence legal proceedings or otherwise take any action against any Loan
Party with respect to any breach or default that exists on or prior to the
expiration or termination of the Forbearance Period and arises under or in
respect of the Credit Agreement or any other Loan Document shall be tolled
during the Forbearance Period. Each Loan Party agrees, to the fullest extent
permitted by law, not to include such period of time as a defense (whether
equitable or legal) to any legal proceeding or other action by Agent in the
exercise of its rights or remedies referred to in the immediately preceding
sentence.


7.12    Relationship. Each Loan Party agrees that the relationship between it,
on one hand, and Agent and Lenders, on the other hand, is that of creditor and
debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement or any other association among the parties.
Each Loan Party acknowledges that Agent and each Lender has acted at all times
only as a creditor to it within the normal and usual scope of the activities
normally undertaken by a creditor and in no event has Agent or any Lender
attempted to exercise any control over it or its business or affairs. Each Loan
Party further acknowledges that Agent and each Lender has not taken or failed to
take any action under or in connection with its respective rights under the
Credit Agreement or any of the other Loan Documents that in any way, or to any
extent, has interfered with or adversely affected its ownership of Collateral.


7.13    No Effect on Rights Under Subordination and Intercreditor Agreements.
Agent's and Lenders' agreement to forbear pursuant to Section 3.2 of this
Agreement shall not extend to any of their respective rights or remedies under
any subordination, intercreditor, or similar agreement to which Agent or any
Lender is party, it being understood that the Existing Defaults shall at all
times constitute Events of Default for purposes of any and all such agreements
notwithstanding such agreement to forbear in Section 3.2 of this Agreement, and
Agent and Lenders shall at all times be permitted to enforce all rights and
remedies in respect thereof (including, without limitation, blocking payments to
any holders of subordinated obligations in accordance with the terms of such
agreements).


7.14    Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THIS AGREEMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER WILL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH LOAN PARTY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY,
ILLINOIS WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN IT AND AGENT OR ANY LENDER PERTAINING TO THIS AGREEMENT OR THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT WILL BE DEEMED
OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT. EACH LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH LOAN PARTY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT THE
ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND THAT SERVICE SO MADE WILL BE
DEEMED COMPLETED UPON THE EARLIER OF ITS ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER THE SAME HAS BEEN POSTED.


7.15    Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN AGENT OR ANY LENDER AND
ANY LOAN PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.


7.16    Counterparts. This Agreement may be executed and delivered via facsimile
or email (in .pdf format) transmission with the same force and effect as if an
original were executed, and may be executed in any number of counterparts, but
all of such counterparts will together constitute but one and the same
agreement.




--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


 
 
ESSEX CRANE RENTAL CORP.,
 
 
As Borrower
 
 
 
 
By:
/s/ Kory Glen
 
Name:
Kory Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
 
 
As Agent and Lender
 
 
 
 
By:
/s/ Laura Nickas
 
Name:
Laura Nickas
 
Title:
Authorized Signatory
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
As a Lender
 
 
 
 
By:
/s/ James Simpson
 
Name:
James Simpson
 
Title:
Vice President
 
 
 
 
 
ALOSTAR BANK OF COMMERCE,
 
 
As a Lender
 
 
 
 
By:
/s/ Daryn Veney
 
Name:
Daryn Veney
 
Title:
Vice President
 
 
 
 
 
KAYNE SENIOR CREDIT FUND (QP), L.P.,
 
 
As a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
Title:
Managing Partner
 
 
 
 
 
KAYNE SENIOR CREDIT FUND, L.P.,
 
 
As a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
Title:
Managing Partner
 
 
 







--------------------------------------------------------------------------------

Exhibit 10.1





 
 
1492 CAPITAL, LLC,
 
 
As a Lender
 
 
 
 
By:
/s/ Thomas A. Shanklin
 
Name:
Thomas A. Shanklin
 
Title:
Authorized Signatory
 
 
 
 
 
MEDLEY CAPITAL CORPORATION,
 
 
As a Lender
 
 
 
 
By:
/s/ Richard T. Allorto
 
Name:
Richard T. Allorto
 
Title:
Chief Financial Officer
 
 
 





